DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “grooves recessed in groove shape turned along the outer circumferential face of the tool main body” in Line 2.  First, it seems redundant to state that grooves are in groove shape such that it creates a lack of clarity regarding the scope of the limitation.  It is not clear if the grooves are meant to be in a single shape, a single groove, or something else entirely.  Second, it is not clear what is meant by the groove shape being “turned” along the outer circumferential face.  That is, it is not clear if “turned” requires a type of machining to put the grooves in place or if they simply turn about the outer face such as a helix.  Third, there is insufficient antecedent basis for the recitation “the outer circumferential face of the tool main body.”  Appropriate correction required.
Claim 9 recites the limitation "the axial direction" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 9 recites the limitation "the same" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 9 recites “bottom blades formed with cutting blades” in Lines 4-5.  It is not clear what is meant by bottom blades formed with cutting blades.  It would appear from the disclosure that the bottom blades are merely bottom inserts formed with cutting edges, but that is not the language employed.  The language is not clear in how a blade is formed with a cutting blade and what the scope of that reflects.  The same applies for the recitation “a plurality of outer circumferential blades formed with cutting blades” in Lines 6-7. Appropriate correction required.
Claim 9 recites the limitation "the other end side" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 9 recites the limitation "the axial rake angles" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 9 recites the limitation "the same angle" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 9 recites the limitation "the respective ones" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 9 recites the limitation "the radial rake angles" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 9 recites the limitation "the same angle" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 9 recites the limitation "the order" in Line 17.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 9 recites “at one end in the axial direction in the first groove” in Lines 18-19.  It is unclear if this is meant to be one end of the first groove or if this is the previously set forth one end.  It is also unclear, if the former, how the two limitations relate to each other.  Appropriate correction required.
Claim 9 recites the limitation "the order" in Line 21.  There is insufficient antecedent basis for this limitation in the claim.  This appears to be a different order than the previously set forth order.  Perhaps, the use of “a first order” and “a second order” would be clearer.  Appropriate correction required.
Claim 9 recites “at one end in the axial direction in the second groove” in Lines 22.  It is unclear if this is meant to be one end of the second groove or if this is a previously set forth one end.  It is also unclear, if the former, how the two limitations relate to each other.  Appropriate correction required.
Claim 11 recites the limitation "the value" in Lines 2 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 10 recites “a value” in Lines 1 and 2, respectively.  It is unclear if these values are the same or different values as each other.  Appropriate correction required.
Claim 12 recites the limitation "the same value" in Lines 1-2 and Line 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.  If “the same value” is merely equal, Examiner suggests employing the term “equal.”  Appropriate correction required.
Claim 14 recites the limitation "the average value" in Line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 16 recites “a disposing interval between the plurality of outer circumferential blades in the rotation direction of the tool main body.”  There are intervals already recited between the plurality of outer circumferential blades such that it is not clear if this interval is one of those or a different interval.  If different, it is not clear which of the plurality of outer circumferential blades the interval is between.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Waggle et al. (US Patent No. 8,613,574 B2).
(Claim 9) Waggle et al. (“Waggle”) discloses an indexable cutting tool (10) that includes a tool main body (12) rotated about an axis (16), a plurality of grooves (A, B, C, D) recessed in groove shape turned along the outer circumferential face of the tool mnain body and extending in the axial direction and having turning directions respectively set to be the same with respect to the outer circumferential face of the tool main body (Figs. 3A, 3B, 4A, 4B), a plurality of bottom blades (22) formed with cutting blades (46) and disposed at one end in the axial direction of the tool main body in the grooves, and a plurality of outer circumferential blades (24, 26, 28, 30, 32) formed with cutting blades (46) and disposed at the other end side in the axial direction of the tool main body with respect to the bottom blades in the grooves, (Fig. 2).  At least one groove of the plurality of grooves is configured as a first groove (A).  Disposing intervals in the rotation direction of the tool main body between the plurality of outer circumferential blades disposed in the first groove are set to two types of disposing intervals of a first interval (RM 2-3) and a rst groove (Figs. 2, 4A).  The disposing intervals between the outer circumferential blades in the second groove are repeated in the rotation direction of the tool main body in the order of the fourth interval    and the third interval from the outer circumferential blade located at one end in the axial direction in the second groove (Figs. 2, 4A).  It is worth noting that the claim does not require the third and fourth intervals to be in any specific sequence.  Therefore, the third and the fourth intervals may be arbitrarily chosen, such as a merely identifying the third as being the same as the first interval of the first column and the fourth interval as the second interval.  While in the absence of disclosure of differing axial rake angles and radial rake angles one of ordinary skill in the art would determine that all angles amongst each cutting insert are equal, the reference does not explicitly disclose the angles as being equal.  Nevertheless, the axial and radial rake angles are result-effective variables because they impact cutting capability and insert life.  Thus, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the inserts with equal axial and radial rake angles in order to optimize cutting capability and insert life or as obvious to try for the same reason.  see Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent") ; In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several rationales that may support a finding of obviousness, including “obvious to try” - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success).
(Claim 10) Waggle discloses that a value obtained by totaling the first interval and the second interval is set to a value obtained by totaling the third interval and the fourth interval (Figs. 2, 4A).
(Claim 11) The reference does not explicitly disclose the first interval being set to a value different from the value of the third interval and the second interval being set to a value different from the value of the fourth interval.  Yet, the reference discloses that spacing between inserts in the circumferential direction impacts, inter alia, “tool deflection, cutting load, vibration and cutting edge wear or failure” such that the circumferential spacing is a result-effective variable.  (Col. 3, Lines 5-6).  Therefore, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the inserts with the claimed circumferential spacing in order to optimize tool deflection, cutting load, vibration and cutting edge wear or failure.  see Nichols, 88 U.S. at 118-19 (a change in form, proportions, or degree "will not sustain a patent") ; In re Aller, 220 F.2d at 456 ( ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 12) The first interval (RM 2-3) is set to the same value as the third interval (RM 2-3) and the second interval (RM 3-4) is set to the same value as the fourth interval (RM 3-4).
(Claim 13) At least one groove of the plurality of grooves is configured as a third groove (C).  All disposing intervals in the rotation direction of the tool main body between the plurality of outer circmnferential blades disposed in the third groove are set to a fifth interval different from the first interval and the second interval (Clms. 5, 9).
(Claim 14) The fifth interval is not explicitly disclosed as an average value of the first interval and the second interval.  Yet, the reference discloses that spacing between inserts in the circumferential direction impacts, inter alia, “tool deflection, cutting load, vibration and cutting edge wear or failure” such that the circumferential spacing is a result-effective variable.  (Col. 3, Lines 5-6).  Therefore, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the inserts with equal circumferential spacing in the third groove in order to see Nichols, 88 U.S. at 118-19 (a change in form, proportions, or degree "will not sustain a patent") ; In re Aller, 220 F.2d at 456 ( ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claims 15 and 16) Waggle does not explicitly disclose the bottom blades having disposing intervals between the bottom blades in the rotation direction of the tool main body that are respectively set to different intervals.  Yet, the reference discloses that spacing between inserts in the circumferential direction impacts, inter alia, “cutting load, deflection, vibration and cutting edge wear or failure” such that the circumferential spacing is a result-effective variable.  (Col. 3, Lines 1-2).  Therefore, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the inserts with equal circumferential spacing in the third groove in order to optimize tool deflection, cutting load, vibration and cutting edge wear or failure.  see Nichols, 88 U.S. at 118-19 (a change in form, proportions, or degree "will not sustain a patent") ; In re Aller, 220 F.2d at 456 ( ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  A disposing interval in the rotation direction of the tool main body from each of the bottom blades to the outer circumferential blade adjacent to the bottom blade in the rotation direction of the tool main body is set to be larger than a disposing interval between the plurality of outer circumferential blades in the rotation direction of the tool main body (Figs. 2, 4A, 4B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN C RUFO/Primary Examiner, Art Unit 3722